Name: Council Regulation (EEC) No 2046/92 of 30 June 1992 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31992R2046Council Regulation (EEC) No 2046/92 of 30 June 1992 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats Official Journal L 215 , 30/07/1992 P. 0001 - 0002 Finnish special edition: Chapter 3 Volume 43 P. 0184 Swedish special edition: Chapter 3 Volume 43 P. 0184 COUNCIL REGULATION (EEC) No 2046/92 of 30 June 1992 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fatsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in view of trends, in the olive-oil market and in its relations with other vegetable-oil markets, the representative market price and the threshold price should be fixed at the same time as the other official olive-oil prices; whereas, for this reason, the criteria for fixing the representative market price should also be adapted; Whereas in order to ensure that the greatest number of producers are guaranteed intervention prices, access to Community intervention should be permitted to producer groups and associations thereof recognized under Regulation (EEC) No 136/66/EEC (4); Whereas Regulation (EEC) No 136/66/EEC should therefore be amended, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 136/66/EEC is hereby amended as follows: 1. in Article 4 (1), the first subparagraph is replaced by the following: 'A production target price, an intervention price, a representative market price and a threshold price shall be fixed each year for the Community for olive oil.'; 2. Article 4 (4) shall be replaced by the following: '4. The prices referred to in paragraph 1 (a) and the standard quality referred to in paragraph 2 shall be adopted in accordance with the procedure laid down in Article 43 (2) of the Treaty.'; 3. in Article 5 (1) the second subparagraph is replaced by the following: 'Each year the Council shall fix the unit amount of production aid in accordance with the procedure laid down in Article 43 (2) of the Treaty. A separate unit amount may be fixed for producers whose average production is less than 500 kg of olive oil per marketing year.'; 4. Article 7 is replaced by the following: 'Article 7 The representative market price shall be fixed at a level permitting the normal disposal of olive-oil production, having regard, in particular, to the outlook for trends on the vegetable oils and fats market.'; 5. Article 11 (6) is replaced by the following: '6. The Council, acting by a qualified majority on a proposal from the Commission, shall fix, at the same time as the representative market price, the percentage of consumption aid referred to in paragraph 5 and the percentage of consumption aid to be used for information measures and any other measures intended to promote the consumption of olive oil produced in the Community.'; 6. The first paragraph of Article 12 (1) shall be replaced by the following: 'The intervention agencies designated by the producer Member States shall buy in during the month of July, August, September and October of each marketing year, in accordance with the rules adopted under paragraph 4, olive oil of Community origin which is offered to them by producers or producer groups and associations thereof recognized pursuant to Regulation (EEC) No 1360/78 (or producer organizations and/or associations thereof recognized pursuant to the Regulation), at intervention centres in production areas. The intervention agencies shall buy in at the intervention price. The buying-in price shall be adjusted by means of a scale of price increases and reductions where the description or quality of the oil offered to the intervention agency does not correspond to that for which the intervention price was fixed.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Comunities. It shall apply from 1 November 1992, with the exception of Article 1 (6), which shall apply as from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 119, 11. 5. 1992, p. 21.(2) OJ No C 150, 15. 6. 1992.(3) OJ No C 169, 6. 7. 1992.(4) OJ No L 172, 30. 9. 1966, p. 3025/66. Regulation as last amended by Regulation (EEC) No 356/92 (OJ No L 39, 15. 2. 1992, p. 1).